The plaintiff in error, defendant below, *Page 224 
was convicted of disturbing the peace. By verdict of the jury his punishment was fixed at confinement in the county jail for 30 days and to pay a fine of $100. The defendant claims that the information was insufficient, in that it contained no averment that the loud, obscene, vulgar, and threatening language said to have been used was addressed to some particular person or persons. The offending words used, as set out in the information and amply supported by the proof, were obscene and repulsive in the extreme. From the statements contained in the information, it was easy to understand to whom they were alleged to have been addressed, and that the language used was of a nature calculated to arouse the anger of those addressed, and were designed to provoke an assault or breach of the peace, as defined in section 2005, Comp. Stat. 1921. The information also stated an offense under section 2004, Id. This was an aggravated case, not such as would warrant a modification of the judgment. Judgment affirmed.
DOYLE and EDWARDS, JJ., concur.